Citation Nr: 0603599	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-20 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment or adaptive equipment only.

2.  Entitlement to a certificate of eligibility for 
assistance in the purchase of special adaptive housing or a 
special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  At the 
hearing, the veteran submitted additional evidence with a 
waiver of initial consideration by the RO.  Thus, the Board 
will consider the additional evidence in conjunction with 
this appeal.

Later that month, the veteran again submitted additional 
evidence.  Although he did not submit a waiver of initial RO 
consideration, because the evidence is duplicative of, or 
essentially duplicates, evidence that was previously of 
record and discussed in the statement of the case, the Board 
will also consider this additional evidence in conjunction 
with this appeal.

On other matters, in a May 2003 correspondence, the veteran 
requested that VA cancel his appeal with respect to the 
issues of hearing loss and a shell fragment wound.  Thus, any 
appeal with respect to the issues of entitlement to service 
connection for hearing loss and entitlement to an increased 
disability rating for a residual scar from a shell fragment 
wound to the left lower leg is withdrawn.  The issues are no 
longer a part of the current appeal.  




FINDINGS OF FACT

1.  The veteran is service-connected for post-traumatic 
stress disorder, peroneal neuropathy of the left leg, plantar 
fasciitis of the left foot, and a residual scar from a shell 
fragment wound to the left lower leg.

2.  The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; loss or permanent loss of use of 
one or both hands; permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual acuity 
of more than 20/200 with a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or ankylosis of 
one or both knees or one or both hips.

3.  The veteran has not been shown to have service-connected 
disabilities manifested by permanent and total disability due 
to the loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; the loss or loss of use 
of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or the loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affect the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.

4.  The veteran has not been shown to have service-connected 
disabilities manifested by permanent and total disability 
which is due to blindness in both eyes with 5/200 visual 
acuity or less, or includes the anatomical loss or loss of 
use of both hands.



CONCLUSION OF LAW

1.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902 (West 2002); 38 C.F.R. § 3.808 (2005).

2.  The criteria for a certificate of eligibility for 
assistance in the purchase of special adaptive housing or a 
special home adaptation grant have not been met.  38 U.S.C.A. 
§ 2101 (West 2002); 38 C.F.R. §§ 3.809, 3.809a (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claims.  In a June 2003 letter, issued prior 
to the initial AOJ decision, VA informed the veteran and his 
representative of the information and evidence necessary to 
substantiate his claims for financial assistance in the 
purchase of an automobile or adaptive equipment, and 
assistance in the purchase of special adaptive housing or a 
special home adaptation grant.  The letter also informed the 
veteran of his and VA's respective duties for obtaining 
evidence.  Lastly, the letter asked him to inform VA of any 
other evidence or information that may support his claims and 
to submit any additional information or evidence.  Thus, as a 
practical matter, the Board finds that the veteran has been 
asked to submit any evidence in his possession that pertains 
to his claims.  

In addition, VA provided the veteran with a copy of the 
appealed August 2003 rating decision and May 2004 statement 
of the case.  These documents provided notice of the law and 
governing regulations, and the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, post-service VA and private medical 
records, VA examination reports, and statements made by the 
veteran in support of his claims.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  Moreover, given the Board's finding that service 
connection is warranted for hypertension, the Board finds 
that the veteran is not prejudiced by its consideration of 
that matter.

II.  Analysis

A certification of eligibility for financial assistance in 
the purchase of an automobile or other conveyance is provided 
in cases where the veteran has established entitlement to 
compensation for a service-connected disability, which 
results in either: (1) loss or permanent loss of use of one 
or both feet; (2) loss or permanent loss of use of one or 
both hands; (3) the permanent impairment of vision of both 
eyes with the following status: Central visual acuity of 
20/200 or less in the better eye, with corrective glasses, or 
central visual acuity or more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of visual field subtends 
an angular distance no greater than 20 in the better eye; or 
(4) for adaptive equipment eligibility only, ankylosis of one 
or both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902 
(West 2002); 38 C.F.R. § 3.808 (2005).

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be issued to a veteran with 
applicable service who is entitled to compensation for a 
permanent and total service-connected disability due to: (1) 
the loss or loss of use of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2005).

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations or for assistance in 
acquiring a residence already adapted with necessary special 
features may be issued to a veteran with applicable service 
who is entitled to compensation for a permanent and total 
service-connected disability if: (1) the veteran is not 
entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 C.F.R. § 3.809; 
nor had the veteran previously received assistance in 
acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a); and (2) the veteran is entitled to compensation 
for permanent and total disability which is due to blindness 
in both eyes with 5/200 visual acuity or less, or includes 
the anatomical loss or loss of use of both hands.  38 
U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2005).

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, i.e., whether the 
acts of grasping, manipulation, and the like in the case of 
the hand or of balance, propulsion, and the like in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63 (2005).

Automobile and Adaptive Equipment or Adaptive Equipment Only

In this case, service connection is currently in effect for 
post-traumatic stress disorder, peroneal neuropathy of the 
left leg, plantar fasciitis of the left foot, and a residual 
scar from a shell fragment wound to the left lower leg.  The 
veteran contends, in essence, that his left foot is painful 
every time he takes a step and that he cannot bear any weight 
on it without pain.

Initially, the Board finds that the veteran's service-
connected disabilities are not manifested by the loss or 
permanent loss of use of one or both hands, the requisite 
permanent impairment of vision of both eyes, or ankylosis of 
the knees or hips.  See 38 C.F.R. § 3.808.  In this regard, 
the veteran does not contend that his disabilities result in 
such impairment.

With respect to the loss of one or both feet, the Board finds 
that the veteran's service-connected disabilities are not 
manifested by the anatomical loss of either foot.  In this 
regard, the record clearly shows that the veteran has not 
suffered such actual loss.

The Board next finds that the veteran does not have permanent 
loss of use of his service-connected left foot as 
contemplated by 38 C.F.R. § 4.63.  In this regard, the Board 
points to a December 2003 VA examination report, in which the 
examiner indicated that the veteran does not have loss of 
effective function such that he would be equally well served 
by an amputation stump at the site of the injury below the 
knee with use of a suitable prosthetic appliance.  The 
examiner further stated that the veteran has residual 
strength and function in his left lower extremity such that 
his current use is more than that which would be attendant 
upon the amputation of this foot with application of an 
amputation stump at the site of injury with prosthesis.  
Indeed, the veteran stated that he can walk several hundred 
feet with a cane during warm weather.  Although examination 
showed weakness, dorsiflexion strength was still 3/5 and 
plantar flexion strength was 4/5.  In addition, the veteran 
still had range of motion of the left foot and ankle, albeit 
somewhat limited.  Thus, the veteran still has some 
functional use of his left foot and ankle.

The Board notes the statements of Dr. Lee, the veteran's VA 
treating physician.  In an August 2003 letter, Dr. Lee stated 
that the veteran clearly has loss of use of his left lower 
extremity.  He noted that the veteran is required to use a 
wheelchair when the inflammation from the plantar fasciitis 
erupts as it does intermittently.  He also noted that the 
veteran has residual injury (nerve damage and plantar 
fasciitis) which so affects the functions of balance and 
propulsion as to preclude locomotion without the aid of a 
brace, cane and intermittently a wheelchair.  In addition, in 
a March 2005 letter, Dr. Lee stated that over the years the 
veteran has had to use a cane, a walking boot, and a 
wheelchair.  He noted that the veteran has been using a 
wheelchair intermittently since the mid 1990s with increasing 
frequency the last five years (though he did not prescribe a 
wheelchair until 2003 since the veteran was using an old 
chair that belonged to his father).  He added that the 
veteran has had to use an assistant when shopping since the 
late 1990s.

The Board acknowledges Dr. Lee's opinion that the veteran has 
loss of use of his left lower extremity.  However, the Board 
finds the opinion of the December 2003 VA examiner to be more 
probative because he considered the pertinent provisions 
regarding the loss of use of a foot under 38 C.F.R. § 4.63.  
The Board reiterates that the December 2003 VA examination 
found that the veteran retains some functional use of his 
left foot and ankle.  

The Board also finds that the evidence of record, including 
Dr. Lee's other statements, shows that the veteran does not 
have permanent loss of use of his left foot.  In an earlier 
November 2001 letter, Dr. Lee noted that the veteran has 
markedly reduced mobility, particularly during moist and cold 
weather.  Likewise, a January 2003 VA treatment note reflects 
the veteran's complaints that his left leg causes problems in 
the winter.  Similarly, a February 2004 VA treatment note 
reflects complaints that his plantar fasciitis bothers him 
and at times he has to use a wheelchair.  The Board finds 
that the above statements support the finding that, even if 
the veteran were to have loss of use of the left foot, the 
impairment is not permanent but rather intermittent.  With 
respect to the use of the wheelchair, which may be most 
probative in determining whether the veteran has permanent 
loss of use of his left foot, the veteran himself has stated 
that he only uses a wheelchair intermittently.  The Board 
points to Dr. Lee's March 2005 letter, in which he also noted 
the intermittent use of a wheelchair.  Thus, the veteran's 
left foot impairment, even if it were to equate to loss of 
use at times, is not permanent.  

The Board also acknowledges the veteran's contention that his 
left foot is painful every time he takes a step and that he 
cannot bear any weight on it without pain.  The Board points 
out, however, that he does not have the requisite permanent 
loss of use of his foot as contemplated by 38 C.F.R. § 4.63.  
In this regard, the Board notes that the December 2003 VA 
examination report contains the only opinion of record on the 
loss of use of the veteran's left foot that is consistent 
with the above regulation.

In sum, the medical evidence of record does not establish 
that the veteran has service-connected disabilities 
manifested by the loss or permanent loss of use of one or 
both feet; the loss or permanent loss of use of one or both 
hands; the requisite permanent impairment of vision of both 
eyes; or ankylosis of the knees or hips.  The focus of the 
veteran's claim is that he is unable to walk without pain or 
the use of a brace, cane, and sometimes wheelchair due to his 
service-connected disabilities, and thus effectively has loss 
of use of his left foot.  While the veteran's ability to walk 
is severely limited by his service-connected disabilities, he 
does not have the requisite permanent loss of use of a foot 
as contemplated by 38 C.F.R. § 4.63.  In the absence of such 
impairment, the Board finds that the veteran does not meet 
the criteria for entitlement to financial assistance in the 
purchase of an automobile and adaptive equipment or adaptive 
equipment only.  See 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 
3.808.  The appeal is denied.

Special Adaptive Housing or Special Home Adaptation Grant

As discussed above, the veteran's service-connected 
disabilities do not manifest in the loss or loss of use of 
either lower extremity, the loss or loss of use of either 
upper extremity, or blindness in either eye.  In the absence 
of such impairment, the Board finds that the veteran does not 
meet the criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing.  See 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  

The Board acknowledges Dr. Lee's statement in his August 2003 
letter that the veteran has residual injury (nerve damage and 
plantar fasciitis) which so affects the functions of balance 
and propulsion as to preclude locomotion without the aid of a 
brace, cane and intermittently a wheelchair.  Without the 
requisite loss of use of a lower extremity, however, the 
veteran cannot benefit from the provisions of 38 C.F.R. § 
3.809(b)(3).

Also as discussed above, the veteran does not have blindness 
in both eyes or the anatomical loss or loss of use of both 
hands.  As such, the Board finds that he does not meet the 
criteria for entitlement to a special home adaptation grant.  
See 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  





ORDER

A certificate of eligibility for financial assistance in the 
purchase of an automobile and adaptive equipment or adaptive 
equipment only is denied.

A certificate of eligibility for assistance in the purchase 
of special adaptive housing or a special home adaptation 
grant is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


